



SCHNEIDER NATIONAL, INC.
RESTRICTED SHARE
AWARD AGREEMENT
THIS RESTRICTED SHARE AWARD AGREEMENT (this “Agreement”), dated as of [________]
(the “Date of Grant”), is made by and between Schneider National, Inc., a
Wisconsin corporation (the “Company”), and [_______] (the “Participant”).
WHEREAS, the Company has adopted the Schneider National, Inc. 2017 Omnibus
Incentive Plan (as may be amended from time to time, the “Plan”), pursuant to
which Restricted Shares may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the Restricted Shares provided for herein
to the Participant, subject to the terms set forth herein.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants of the parties contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, for themselves, their successors and assigns,
hereby agree as follows:
1.
Grant of Restricted Shares.



(a)    Grant. The Company hereby grants to the Participant a total of [______]
Restricted Shares, on the terms and conditions set forth in this Agreement and
as otherwise provided in the Plan. A Restricted Share is a Class B share of the
Company’s common stock, no par value per share (“Share”), subject to the
transfer restrictions, forfeiture provisions and other terms and conditions
specified herein.


(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his or her
legal representative in respect of any questions arising under the Plan or this
Agreement. The Participant acknowledges that the Participant has received a copy
of the Plan and has had an opportunity to review the Plan and agrees to be bound
by all the terms and provisions of the Plan. Without limiting the foregoing, the
Participant acknowledges that the Restricted Shares are subject to provisions of
the Plan under which, in certain circumstances, an adjustment may be made to the
number of the Restricted Shares.













--------------------------------------------------------------------------------




2.Vesting. The Restricted Shares shall become vested in [___] installments on
each of [____] (each, a “Vesting Date”); provided that the Participant remains
continuously employed in active service by the Company or one of its Affiliates
from the Date of Grant through such Vesting Date.


3.Tax Withholding. Vesting or transfer of the Restricted Shares shall be subject
to the Participant satisfying any applicable U.S. Federal, state and local tax
withholding obligations and non-U.S. tax withholding obligations. Unless
otherwise provided by the Company, (a) tax withholding shall be accomplished by
withholding Restricted Shares with a value up to the amount of any required
withholding taxes and (b) tax withholding shall be at the applicable minimum
statutory rate; provided that, to the extent necessary to avoid an accounting
charge, tax withholding shall in no event exceed the applicable maximum
statutory rate. The Company shall have the right and is hereby authorized to
withhold from any amounts payable to the Participant in connection with the
Restricted Shares or otherwise the amount of any required withholding taxes in
respect of the Restricted Shares, the vesting or transfer of the Restricted
Shares or under the Plan, and to take any such other action as the Committee or
the Company deem necessary to satisfy all obligations for the payment of such
withholding taxes. The Participant may make and file with the Internal Revenue
Service an election under Section 83(b) of the Code within 30 days following the
Date of Grant, electing to include in the Participant’s gross income as of the
Date of Grant the Fair Market Value of the Restricted Shares as of such date.
The Participant shall promptly provide a copy of such election to the Company.


4.Termination of Employment; Retirement Eligibility.


(a)    Termination of Employment due to Death or Disability. If, on or prior to
an applicable Vesting Date, the Participant’s employment with the Company and
its Affiliates is terminated (1) by the Company or one of its Affiliates due to
the Participant’s Disability, or (2) due to the Participant’s death, then the
Restricted Shares, to the extent unvested, shall become fully vested as of the
date of termination of employment. For the avoidance of doubt, this Section 4(a)
shall not apply to any death or Disability of the Participant occurring after
the date of termination of the Participant’s employment for any reason
(including Retirement).


(b)    Retirement. If, on or prior to an applicable Vesting Date, the
Participant becomes eligible for Retirement by satisfying the applicable age and
service requirements, then to the extent the value of the Restricted Shares as
of such date becomes subject to any applicable U.S. Federal, state, local or
other tax withholding obligations, (i) such withholding obligations shall be
satisfied by the Company withholding a number of Restricted Shares with a Fair
Market Value equal to such withholding liability (unless the Company requires
the Participant to satisfy such tax withholding obligations by providing payment
in cash, check, cash equivalent or another method) and (ii) the number of
Restricted Shares granted hereunder, less the number of Restricted Shares used
to satisfy such withholding liability (if any) (the “Net Restricted Shares”),
shall be withheld by the Company and shall remain subject to the transfer
restrictions set forth in Section 10(a) and the Plan until such date that the
Restricted Shares would have otherwise vested in accordance with Section 2
(without regard to the Participant’s employment status). For purposes of clause
(ii) of the preceding sentence, the percentage of the Net Restricted Shares that


2



--------------------------------------------------------------------------------




shall vest on each Vesting Date following the Participant’s Retirement
eligibility shall be determined pro rata.


(c)    Other Termination of Employment. If, prior to the final Vesting Date, the
Participant’s employment with the Company and its Affiliates terminates for any
reason other than as set forth in Sections 4(a) or 4(b) above (including any
termination of employment by the Participant for any reason other than
Retirement, or by the Company with or without Cause), then all unvested
Restricted Shares shall be forfeited immediately and the Participant shall not
be entitled to receive any consideration with respect thereto.


5.Change of Control.


(a)    In the event of a Change of Control in which no provision is made for
assumption or substitution of the Restricted Shares granted hereby in the manner
contemplated by Section 8(a) of the Plan, the Restricted Shares, to the extent
then unvested, shall automatically be deemed vested as of immediately prior to
such Change of Control.


(b)    If a Change of Control occurs in which the acquirer assumes or
substitutes the Restricted Shares granted hereby in the manner contemplated by
Section 8(b) of the Plan, and within the 24-month period following such Change
of Control, the Participant’s employment with the Company and its Affiliates is
terminated (i) by the Company or one of its Affiliates without Cause (other than
due to death or Disability) or (ii) by the Participant for Good Reason (defined
below), then the Restricted Shares, to the extent unvested, shall become fully
vested as of the date of termination of employment.


(c)    For purposes of this Agreement only, “Good Reason” means (i) a material
decrease in the Participant’s total annual compensation opportunity (calculated
as the sum of such Participant’s annual base salary plus target annual bonus) or
(ii) a relocation of the principal place of the Participant’s work location to a
location that increases the Participant’s one-way commute by at least 50 miles.
Notwithstanding anything herein to the contrary, Good Reason shall not occur
unless and until (A) the Participant delivers written notice delivered to the
General Counsel of the Company within 60 days following the initial existence of
the circumstances giving rise to Good Reason, (B) 30 days have elapsed from the
date the Company receives such notice from the Participant without the Company
curing or causing to be cured the circumstances giving rise to Good Reason, and
(C) the Participant’s effective date of resignation is no later than 10 days
following the Company’s failure to cure.


6.Restrictive Covenants.


(a)    Restrictive Covenant Agreements. During the term of the Participant’s
employment with the Company and thereafter according to their respective
provisions, the Participant hereby agrees that he or she shall be bound by, and
shall comply with, (i) the Key Employee Non-Compete and No-Solicitation
Agreement, (ii) the Confidentiality Agreement, each in the form provided by the
Company ((i) and (ii) collectively, the “Restrictive Covenant


3



--------------------------------------------------------------------------------




Agreements”), and (iii) all other agreements the Participant has executed during
the course of employment with the Company and its Affiliates as in effect from
time to time.


(b)    Forfeiture; Other Relief. In the event of a breach by the Participant of
any Restrictive Covenant Agreement, then in addition to any other remedy which
may be available at law or in equity, the Restricted Shares shall be
automatically forfeited effective as of the date on which such violation first
occurs, and, in the event that any of the Participant’s Restricted Shares have
vested within the three (3) year period immediately preceding such breach, the
Participant will forfeit such Shares without consideration and be required to
forfeit any compensation, gain or other value realized thereafter on the sale or
other transfer of such Shares, and must promptly repay such amounts to the
Company. The foregoing rights and remedies are in addition to any other rights
and remedies that may be available to the Company and shall not prevent (and the
Participant shall not assert that they shall prevent) the Company from bringing
one or more actions in any applicable jurisdiction to recover damages as a
result of the Participant’s breach of such Restrictive Covenant Agreement to the
full extent of law and equity. The Participant acknowledges and agrees that
irreparable injury will result to the Company and its goodwill if the
Participant breaches any of the terms of the Restrictive Covenant Agreements,
the exact amount of which will be difficult or impossible to ascertain, and that
remedies at law would be an inadequate remedy for any breach. Accordingly, the
Participant hereby agrees that, in the event of a breach of any of the terms of
the Restrictive Covenant Agreements, in addition to any other remedy that may be
available at law or in equity, the Company shall be entitled to specific
performance and injunctive relief.


(c)    Severability; Blue Pencil. The invalidity or nonenforceability of any
provision of this Section 6 or any of the terms of the Restrictive Covenant
Agreements in any respect shall not affect the validity or enforceability of the
other provisions of this Section 6 or any of the terms of the Restrictive
Covenant Agreements in any other respect, or of any other provision of this
Agreement. In the event that any provision of this Section 6 or any of the terms
of the Restrictive Covenant Agreements shall be held invalid, illegal or
unenforceable (whether in whole or in part) by a court of competent
jurisdiction, such provision shall be deemed modified to the extent, but only to
the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions (and part of such provision, as the case may be) shall not
be affected thereby; provided, however, that if any provision of the Restrictive
Covenant Agreements is finally held to be invalid, illegal or unenforceable
because it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.


7.Rights as a Shareholder. The Participant shall be the record owner of the
Restricted Shares, and as record owner shall be entitled to all rights of a
common shareholder of the Company, including the right to vote the Restricted
Shares and receive dividends thereon; provided, that any dividends with respect
to a Restricted Share shall be accumulated and withheld by the Company until the
Restricted Share vests, and if the Restricted Share fails to vest, the
Participant’s rights to any accumulated and withheld dividends thereupon shall
terminate automatically. As soon as practicable following vesting of the
Restricted Shares, the


4



--------------------------------------------------------------------------------




Company shall deliver to the Participant evidence of ownership in book entry
form of the number of Shares which have vested as of such date, set forth
opposite such date, subject to compliance with applicable laws.


8.Compliance with Legal Requirements. The granting and vesting of the Restricted
Shares, and any other obligations of the Company under this Agreement, shall be
subject to all applicable Federal, provincial, state, local and foreign laws,
rules and regulations and to such approvals by any regulatory or governmental
agency as may be required. The Committee shall have the right to impose such
restrictions on the Restricted Shares as it deems reasonably necessary or
advisable under applicable Federal securities laws, the rules and regulations of
any stock exchange or market upon which Shares are then listed or traded, and/or
any blue sky or state securities laws applicable to such Shares. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Agreement, all of which shall be binding upon the Participant. The
Participant agrees to take all steps the Committee or the Company determines are
reasonably necessary to comply with all applicable provisions of Federal and
state securities law in exercising his or her rights under this Agreement.


9.Clawback. The Restricted Shares (whether vested or unvested) shall be subject
(including on a retroactive basis) to clawback, forfeiture or similar
requirements (and such requirements shall be deemed incorporated by reference
into this Agreement) to the extent required by applicable law (including,
without limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act); provided that such
requirement is in effect at the relevant time, and/or the rules and regulations
of any applicable securities exchange or inter-dealer quotation system on which
the Shares may be listed or quoted, or if so required pursuant to a written
policy adopted by the Company.


10.
Miscellaneous.



(a)    Transferability. The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered (a “Transfer”) by
the Participant other than by will or by the laws of descent and distribution,
pursuant to a qualified domestic relations order or as otherwise permitted under
the Plan. Any attempted Transfer of the Restricted Shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the Restricted Shares, shall be null and void and without effect.


(b)    Amendment. The Committee at any time, and from time to time, may amend
the terms of this Agreement; provided, however, that the rights of the
Participant shall not be materially adversely affected without the Participant’s
written consent.


(c)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any


5



--------------------------------------------------------------------------------




breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.


(d)    Section 409A. The Restricted Shares are intended to be exempt from
Section 409A of the Code and shall be interpreted accordingly.


(e)    Notices. All notices, requests, consents and other communications to be
given hereunder to any party shall be deemed to be sufficient if contained in a
written instrument and shall be deemed to have been duly given when delivered in
person, by telecopy, by nationally recognized overnight courier, or by
first-class registered or certified mail, postage prepaid, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by the addressee to the addresser:


(i)    if to the Company, to:
Schneider National, Inc.
3101 Packerland Drive
Green Bay, WI 54313
Facsimile: (920) 403-8445
Attention: General Counsel


(ii)    if to the Participant, to the Participant’s home address on file with
the Company.
All such notices, requests, consents and other communications shall be deemed to
have been delivered in the case of personal delivery or delivery by telecopy, on
the date of such delivery, in the case of nationally recognized overnight
courier, on the next business day, and in the case of mailing, on the third
business day following such mailing if sent by certified mail, return receipt
requested.
(f)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(g)    No Rights to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.


(h)    Fractional Shares. In lieu of issuing a fraction of a Share resulting
from an adjustment of the Restricted Shares pursuant to Section 4(b) of the Plan
or otherwise, the Company shall be entitled to pay to the Participant an amount
equal to the Fair Market Value of such fractional share.


6



--------------------------------------------------------------------------------






(i)    Beneficiary. The Participant may file with the Committee a written
designation of a beneficiary on such form as may be prescribed by the Committee
and may, from time to time, amend or revoke such designation. If no beneficiary
is designated, if the designation is ineffective, or if the beneficiary dies
before the balance of a Participant’s benefit is paid, the balance shall be paid
to the Participant’s estate. Notwithstanding the foregoing, however, a
Participant’s beneficiary shall be determined under applicable state law if such
state law does not recognize beneficiary designations under Awards of this type
and is not preempted by laws which recognize the provisions of this Section
10(i).


(j)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.


(k)    Entire Agreement. This Agreement, the Plan and the Restrictive Covenant
Agreements contain the entire agreement and understanding of the parties hereto
with respect to the subject matter contained herein and supersede all prior
communications, representations and negotiations in respect thereto.


(l)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Wisconsin without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Wisconsin.


(m)    Consent to Jurisdiction; Waiver of Jury Trial. The Participant and the
Company (on behalf of itself and its Affiliates) each consents to jurisdiction
in the United States District Court for the Eastern District of Wisconsin, or if
that court is unable to exercise jurisdiction for any reason, the Circuit Court
of the State of Wisconsin, Brown County, and each waives any other requirement
(whether imposed by statute, rule of court or otherwise) with respect to
personal jurisdiction or service of process and waives any objection to
jurisdiction based on improper venue or improper jurisdiction. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY, IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THE PLAN OR
THIS AGREEMENT.


(n)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


(o)    Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (.pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.




7



--------------------------------------------------------------------------------






[Signature Page to Follow]



IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first written above.

SCHNEIDER NATIONAL, INC.
_______________________________    






____________________________________
[Participant Name]






8

